DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 3/25/22.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horio et al. (US PGPub 2014/0361424, hereinafter referred to as “Horio”).
Horio discloses the semiconductor device as claimed.  See figures 1-21, with emphasis on figures 3 and 12, and corresponding text, where Horio teaches, in claim 1,a semiconductor package, comprising: 
one or more substrates (2A-2C) coupled together (figures 3 and 12; [0043], [0062-0068]); 
one or more pressfit pins (21 and 45) coupled to the one or more substrates (figures 3 and 12; [0066]); and 
two or more guide pins (45a, 45b, 46a, 46b) coupled directly on a first side of the one or more substrates (2A-2C) (figures 3 and 12; [0067]); 
wherein the two or more guide pins have a height greater than the one or more pressfit pins (figures 3 and 12; [0073-0076]).  

Horio teaches, in claim 2, wherein the two or more guide pins are coupled around a perimeter of a first side of the one or more substrates (figures 3 and 12; [0067]).  
Horio teaches, in claim 4, further comprising: 
a first guide pin of the two or more guide pins coupled near a corner of a first substrate of the one or more substrates (figures 3 and 12; [0067]); 
a second guide pin of the two or more guide pins coupled on a side of a second substrate of the one or more substrates (figures 3 and 12; [0067]); and 
a third guide pin of the two or more guide pins coupled near a corner of a third substrate of the one or more substrates (figures 3 and 12; [0067]); 4ONS03390BUS
wherein the first guide pin, second guide pin, and third guide pin are aligned on a line passing diagonally across the first substrate, second substrate, and third substrate (figures 3 and 12; [0067]).  
Horio teaches, in claim 5, wherein the one or more pressfit pins and the two or more guide pins extend through a cover coupled over the one or more substrates (figures 3 and 12; [0073-0076]).  
Horio teaches, in claim 6, further comprising: 
a first guide pin of the two or more guide pins coupled near a corner of a first substrate of the one or more substrates (figures 3 and 12; [0067]); 
a second guide pin of the two or more guide pins coupled near a first corner of a second substrate of the one or more substrates (figures 3 and 12; [0067]); 
a third guide pin of the two or more guide pins coupled near a second corner of the second substrate (figures 3 and 12; [0067]); 
a fourth guide pin of the two or more guide pins coupled near a corner of a third substrate of the one or more substrates (figures 3 and 12; [0067]); 
wherein the first guide pin and the second guide pin, along with the third guide pin and the fourth guide pin are aligned in a paired diagonal configuration (figures 3 and 12; [0067]).  
Horio teaches, in claim 7, further comprising a plurality of die coupled to the one or more substrates figures (3 and 12; [0043], [0062-0068]).  
Horio teaches, in claim 8, wherein each of the two or more guide pins comprises a stress relief portion coupled to the one or more substrates (figures 3 and 12; [0043], [0062-0068]).  

Horio teaches, in claim 9, a semiconductor package, comprising: 
one or more substrates (2A-2C) coupled together (figures 3 and 12; [0043], [0062-0068]); 
one or more pressfit pins (21 and 45) coupled to the one or more substrates (figures 3 and 12; [0066]); and 
two or more guide pins (45a, 45b, 46a, 46b) directly coupled to the one or more substrates (figures 3 and 12; [0067]); 
wherein the two or more guide pins (45a, 45b, 46a, 46b)are configured to align the one or more pressfit pins (21 and 45) with corresponding openings in a printed circuit board (41) (figures 3 and 12; [0073-0076]).  
Horio teaches, in claim 10, wherein the two or more guide pins are coupled on a first side of the one or more substrates and extend therefrom (figures 3 and 12; [0067]).  
Horio teaches, in claim 11, further comprising: 
a first guide pin of the two or more guide pins coupled near a corner of a first substrate of the one or more substrates (figures 3 and 12; [0067]); 
a second guide pin of the two or more guide pins coupled on a side of a second substrate of the one or more substrates (figures 3 and 12; [0067]); and 
a third guide pin of the two or more guide pins coupled near a corner of a third substrate of the one or more substrates (figures 3 and 12; [0067]); 
wherein the first guide pin, second guide pin, and third guide pin are aligned on a line passing diagonally across the first substrate, second substrate, and third substrate (figures 3 and 12; [0067]).  
Horio teaches, in claim 12, wherein the one or more pressfit pins and the two or more guide pins extend through a cover coupled over the one or more substrates (figures 3 and 12; [0073-0076]).  
Horio teaches, in claim 13, further comprising: 
a first guide pin of the two or more guide pins coupled near a corner of a first substrate of the one or more substrates (figures 3 and 12; [0067]); 
a second guide pin of the two or more guide pins coupled near a first corner of a second substrate of the one or more substrates (figures 3 and 12; [0067]); 
a third guide pin of the two or more guide pins coupled near a second corner of the second substrate (figures 3 and 12; [0067]); 
a fourth guide pin of the two or more guide pins coupled near a corner of a third substrate of the one or more substrates (figures 3 and 12; [0067]); 
wherein the first guide pin and the second guide pin, along with the third guide pin and the fourth guide pin are aligned in a paired diagonal configuration (figures 3 and 12; [0067]).  
Horio teaches, in claim 14, further comprising a plurality of die coupled to the one or more substrates (3 and 12; [0043], [0062-0068]).  
Horio teaches, in claim 15, wherein each of the two or more guide pins comprises a stress relief portion coupled to the one or more substrates (3 and 12; [0043], [0062-0068]). 

Horio teaches, in claim 16, a semiconductor guide pin, comprising: 
a first portion coupled with a stress relief portion, the stress relief portion configured to be coupled to a substrate or a heatsink (figures 3 and 12; [0043], [0062-0068]); 
wherein the first portion is configured to extend into an opening in a printed circuit board to align a plurality of pressfit pins with a plurality of openings in the printed circuit board (figures 3 and 12; [0073-0076]); and 
wherein the guide pin is configured to be electrically isolated when coupled to the substrate (figures 3 and 12; [0067]).  
Horio teaches, in claim 18, wherein the stress relief portion comprises a waved shape (3 and 12; [0043], [0062-0068]).  
Horio teaches, in claim 19, wherein the stress relief portion comprises a stop (3 and 12; [0043], [0062-0068]).  
Horio teaches, in claim 20, wherein a first end of the first portion is beveled (3 and 12; [0043], [0062-0068]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/25/22, with respect to the rejection(s) of claim(s) 1-3, 5, 7-10, 12, 14-16, and 18-20 under 35 U.S.C.
102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horio et al. (US PGPub 2014/0361424, hereinafter referred to as “Horio”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 23, 2022